Case 8:16-cv-02899-CEH-AAS Document 282 Filed 07/30/19 Page 1 of 43 PageID 6409




                      UNITED STATES DISTRICT COURT
                       MIDDLE DISTRICT OF FLORIDA
                             TAMPA DIVISION

 PEOPLE FOR THE ETHICAL
 TREATMENT OF ANIMALS, INC.,

       Plaintiff,

 v.                                                Case No: 8:16-cv-2899-T-36AAS

 DADE CITY’S WILD THINGS, INC.,
 STEARNS ZOOLOGICAL RESCUE &
 REHAB CENTER, INC. D/B/A DADE
 CITY’S WILD THINGS, KATHRYN P.
 STEARNS, AND RANDALL E. STERNS,

       Defendants.
 ___________________________________________/

                AMENDED REPORT AND RECOMMENDATION

       People for the Ethical Treatment of Animals, Inc. (PETA) requests the court

 impose sanctions on Dade City’s Wild Things, Inc, Stearns Zoological Rescue & Rehab

 Center, Inc. d/b/a Dade City’s Wild Things (collectively, Dade City’s Wild Things),

 Kathryn Stearns, and Randall Stearns for violating the July 12, 2017 Order (Doc. 63)

 and July 14, 2017 Order (Doc. 69) (collectively, the July Discovery Orders), and for

 spoliation of evidence.1 (Doc. 76). PETA also seeks an order to show cause why



 1 Throughout this amended report and recommendation, Mrs. Stearns, Randall
 Stearns, and Dade City’s Wild Things will be referred to collectively as the
 defendants. Otherwise, Mrs. Stearns, Randall Stearns, and Kenneth Stearns will be
 referenced individually by name, and collectively as “the Stearns.”

                                          1
Case 8:16-cv-02899-CEH-AAS Document 282 Filed 07/30/19 Page 2 of 43 PageID 6410




 Kathryn Stearns, Randall Stearns, and non-party Kenneth Stearns should not be

 held in civil and criminal contempt. (Docs. 76, 97).

 I.    RELEVANT PROCEDURAL BACKGROUND

       A.     Procedural History Relevant to the July Discovery Orders

       Mrs. Stearns and Randall Stearns (who is Mrs. Stearns and Kenneth Stearns’

 son) operate a zoo in Dade City, Florida, under the name of Dade City’s Wild Things.

 (Doc. 38, ¶ 2). Mrs. Stearns is the director and registered agent for the relevant

 corporate entity, Stearns Zoology Rescue and Rehab Center, Inc. d/b/a Dade City’s

 Wild Things. (Doc. 37-1). Randall Stearns is the president and director of the

 relevant corporate entities.    (Id.).   PETA, an animal rights group, alleges the

 defendants violated the Endangered Species Act, 16 U.S.C. § 1538 (ESA), by

 prematurely separating tiger cubs from their mothers, forcing the cubs to swim with

 the public for profit, and inadequately housing and caring for the tigers. (Doc. 37, ¶

 3). The defendants answered PETA’s complaint and brought counterclaims against

 PETA. (Doc. 38).

       On June 7, 2017, PETA served the defendants’ then-counsel, William Cook,

 with a request to conduct a site inspection at Dade City’s Wild Things. (Doc. 56-1).

 On June 30, 2017, PETA moved to compel entry upon land to conduct a site inspection

 of Dade City’s Wild Things.2 (Doc. 56). According to PETA’s motion, Shiva—the sole


 2The site inspection included: (1) observing the tiger cubs during public encounters,
 both on land and in the pool, (2) observing the tigers interact with their trainers, both
                                            2
Case 8:16-cv-02899-CEH-AAS Document 282 Filed 07/30/19 Page 3 of 43 PageID 6411




 tiger cub used for “swim encounters” at that time—would become too large for swim

 encounters after July, so time was of the essence. (Id. at p. 2). The site inspection

 was originally scheduled to occur on July 11, 2017, but PETA agreed to reschedule

 the inspection for July 20, 2017, to not interfere with Dade City’s Wild Things’ “kids

 camp.” (Id. at pp. 1–2). When pressed to confirm a date, the defendants refused to

 permit a site inspection without a court order. (Id. at p. 2). PETA’s July 30th motion

 requested the court compel the defendants to permit PETA to conduct a site

 inspection at Dade City’s Wild Things on July 20, 2017. (Id. at p. 3).

       On July 3, 3017, Mr. Cook sought to withdraw from representing the

 defendants due to “irreconcilable differences.” (Doc. 57, p. 1). The court held a

 hearing on PETA’s motion to compel the site inspection and Mr. Cook’s motion to

 withdraw. (Doc. 64). The court overruled defendants’ objections to the site inspection

 and ordered the site inspection occur at Dade City’s Wild Things during normal

 business hours on July 20, 2017. (Doc. 63, pp. 1–2). The court denied without

 prejudice Mr. Cook’s motion to withdraw and instructed Mr. Cook to refile the motion

 after completion of the site inspection. (Id at p. 2).




 on land and in the pool, (3) observing the tigers interact without trainer involvement,
 (4) observing the physical condition of the tigers, (5) observing the tigers during meal
 time, (6) observing the tigers when shifted to off-exhibit areas, (7) observing the tigers
 when their enclosures are being cleaned, (8) measuring the size of the enclosures
 where the tigers are held, (9) observing areas associated with maintenance of the
 facility pool, and (10) taking water samples from the pool where tiger swims occur.
 (Doc. 56-1).
                                             3
Case 8:16-cv-02899-CEH-AAS Document 282 Filed 07/30/19 Page 4 of 43 PageID 6412




         On July 14, 2017, after receiving information that the Stearns were removing

 all the tigers from Dade City’s Wild Things, PETA filed an emergency motion for an

 order preserving the tigers in their current state and location to ensure PETA would

 have access to the tigers during the July 20th site inspection. (Doc. 67). That same

 day, the court granted PETA’s emergency motion and ordered the defendants to keep

 their “twenty-two tigers on [Dade City’s Wild Things’] property and shall not transfer,

 transport, relocate or in any way harm its twenty-two tigers absent further order of

 the Court.” (Doc. 69, p. 4). The order also stated that “transfer of the tigers [] would

 amount to a direct violation of the Court’s July 12, 2017 Order mandating that the

 site inspection go forward on July 20, 2017.” (Id. at p. 2). Given that the motion was

 granted on an emergency basis and so the court could consider the matter further

 with the benefit of the defendants’ response, the court set a hearing on July 26, 2017.

 (Id.)

         From July 14 through July 16, 2017, the Stearns relocated all their tigers,

 including Shiva, in direct violation of the court’s order. The Stearns moved most of

 the tigers to Greater Wynnewood Exotic Animal Park (Wynnewood), in Wynnewood,

 Oklahoma. Following the tiger transfer, Mr. Cook renewed his motion to withdraw

 as counsel for the defendants. (Doc. 70). The court added the motion to the hearing

 on July 26, 2017. (Doc. 74).

         On July 20, 2017, when PETA’s site inspection team arrived at Dade City’s

 Wild Things for the court ordered site inspection, the Stearns denied them access to
                                            4
Case 8:16-cv-02899-CEH-AAS Document 282 Filed 07/30/19 Page 5 of 43 PageID 6413




 the facility. PETA moved for sanctions against the defendants for failure to comply

 with the July Discovery Orders, including the July 12th order compelling and setting

 the site inspection at Dade City’s Wild Things (Doc. 63) and the July 14th order

 prohibiting the removal of the tigers (Doc. 69). (Doc. 76).

       The parties appeared for a hearing on July 26, 2017. (Doc. 78). At the hearing,

 the court directed PETA to coordinate with its site inspection team to select a date

 for the site inspection. (Doc. 81). The court directed the United States Marshal

 Service to be present at the rescheduled site inspection to ensure compliance by the

 Stearns and for any necessary peace-keeping measures. (Id.). Mr. Cook’s motion to

 withdraw was granted as to Mrs. Stearns and Randall Stearns but was denied

 without prejudice for Dade City’s Wild Things, until after completion of the site

 inspection. (Id.).

       PETA’s site inspection of Dade City’s Wild Things, although without tigers,

 occurred on August 4, 2017. (Doc. 83). On August 10, 2017, Mr. Cook filed a third

 motion to withdraw as counsel. (Doc. 90). The court granted the motion and directed

 Dade City’s Wild Things to obtain new counsel by August 25, 2017. (Doc. 92). On

 August 24, 2017, attorneys James A. Wardell and Chip Purcell appeared on behalf of

 the defendants. (Docs. 93, 94).

       On September 6, 2017, PETA moved the court for an order for Kenneth Stearns

 (Mrs. Stearns’ husband and Randall Stearns’ father) to show cause why he should

 not be held in contempt for aiding and abetting the defendants’ violation of the July
                                            5
Case 8:16-cv-02899-CEH-AAS Document 282 Filed 07/30/19 Page 6 of 43 PageID 6414




 Discovery Orders.3    (Doc. 97).   The court scheduled an evidentiary hearing for

 November 29, 2017.4 (Doc. 120).

       On October 26, 2017, PETA moved the court to compel the production of Mr.

 Cook’s documents and to enforce a subpoena for Mr. Cook’s testimony about the

 defendants’ violation of the July Discovery Orders. (Doc. 131). The defendants

 objected to PETA obtaining any discovery from Mr. Cook, and argued their

 communications with him were protected by attorney-client privilege. (Docs. 141,

 142). The court granted PETA’s motion to compel and concluded the defendants

 waived their privilege for a limited timeframe when they placed documents and

 communications with Mr. Cook at issue by asserting his legal advice as their defense

 to violating the July Discovery Orders. (Doc. 145).

       On November 14, 2017, the defendants objected to the order requiring limited

 discovery from Mr. Cook. (Doc. 154). The court stayed the evidentiary hearing and

 Mr. Cook’s discovery obligations pending resolution of the defendants’ objections.

 (Doc. 159). On January 10, 2018, the court overruled the defendants’ objections and

 required Mr. Cook to produce the communications and testify to what occurred during

 the time of the violations. (Doc. 170).


 3PETA also moved for an order for Wynnewood to show cause why it should not be
 held in contempt for aiding and abetting the defendants’ violation of the July
 Discovery Orders (Doc. 95), but later withdrew the motion. (Doc. 152).
 4This was the earliest date counsel, the parties, and the non-parties collectively were
 available for the hearing. (See Doc. 120, p. 2).
                                            6
Case 8:16-cv-02899-CEH-AAS Document 282 Filed 07/30/19 Page 7 of 43 PageID 6415




       On January 12, 2018, attorneys Wardell and Purcell moved to withdraw as

 counsel for the defendants and Kenneth Stearns, citing “irreconcilable differences.”

 (Doc. 173, p. 1). The court set a hearing on the motion for January 24, 2018 and

 ordered the defendants and Kenneth Stearns to appear at the hearing. (Doc. 178).

 The defendants and Kenneth Stearns did not appear as ordered. (Doc. 182). The

 court telephoned the Stearns and directed them to be physically present at a

 continued hearing the next day, January 25, 2018. (Doc. 181).

       On January 25, 2018, counsel for the parties, the defendants, and Kenneth

 Stearns appeared for the continued hearing. (Doc. 184). The court granted attorneys

 Wardell and Purcell’s motion to withdraw and gave corporate defendant Stearns

 Zoology Rescue and Rehab Center, Inc. d/b/a Dade City’s Wild Things until February

 9, 2018 to obtain new counsel. (Doc. 185, pp. 1–2). The court also ordered that the

 defendants provide various outstanding discovery responses, including documents

 missing from their initial document production.5 (Id. at pp. 23).

       The court rescheduled the evidentiary hearing on PETA’s Motion for Sanctions

 and Order to Show Cause Why Defendants Should Not Be Held in Contempt (Doc.

 76) and PETA’s Motion for an Order to Show Cause Why Non-Party Kenneth Stearns



 5 In all, PETA claimed it received only thirty-three pages of documents from the
 defendants, and most of the production was unrelated to this action. (See Doc. 188,
 pp. 40–41). Notably, the defendants’ production did not include the requested and
 discoverable emails and text messages presented at the evidentiary hearing and
 received from other sources. (See Doc. 163-1).
                                          7
Case 8:16-cv-02899-CEH-AAS Document 282 Filed 07/30/19 Page 8 of 43 PageID 6416




 Should Not Be Held in Contempt (Doc. 97) for February 21 and 22, 2018. (Doc. 185,

 p. 4). On February 9, 2018, the defendants requested—and were permitted—an

 extension of time to obtain counsel, until February 14, 2018. (Docs. 197, 198). On

 February 14, 2018, attorneys Gus Centrone and Brian Shrader appeared on behalf of

 Dade City’s Wild Things and the Stearns. (Docs. 201, 202). On February 20, 2018,

 one day before the evidentiary hearing, the defendants moved for judgment on the

 pleadings. (Doc. 217).

       An evidentiary hearing on PETA’s motions for sanctions and for an order to

 show cause was held on February 21 and 22, 2018. (Docs. 219, 220). During the two-

 day hearing, the undersigned heard testimony from witnesses and received evidence

 related to the discovery violations. (Docs. 219, 220).

       A March 2, 2018 report and recommendation (March 2018 R&R) recommended

 the court enter default judgment against the defendants and dismiss the defendants’

 counterclaims against PETA.       (Doc. 230, p. 29).     The March 2018 R&R also

 recommended the court award PETA its reasonable attorney’s fees and expenses

 incurred as a result of the defendants’ failure to comply with the July Discovery

 Orders. (Id.). The March 2018 R&R recommended the court not impose contempt

 proceedings on the Stearns. (Id. at pp. 28-29, 30). The defendants objected to the

 March 2018 R&R (Doc. 236) and PETA’s responded to the objections (Doc. 245).




                                            8
Case 8:16-cv-02899-CEH-AAS Document 282 Filed 07/30/19 Page 9 of 43 PageID 6417




       B.     PETA’s Second Amended Complaint

       On March 19, 2018, PETA moved to file a second amended complaint to include

 new evidence obtained after filing the amended complaint and following the clarified

 standard stated in PETA, Inc. v. Miami Seaquarium, 879 F.3d 1142 (11th Cir. 2018)

 (holding that the harm or harassment of an endangered species is only actionable as

 a take in violation of the ESA if it poses a threat of serious harm), denial of rehearing,

 No. 16-14814, 2018 WL 4903081 (11th Cir. Oct. 9, 2018)). (Doc. 238). PETA also

 requested a stay of all case management deadlines pending a ruling on the motions

 for sanctions. (Doc. 253).

       On March 30, 2018, the court deferred consideration of the March 2018 R&R

 and deferred ruling on PETA’s motions for sanctions, pending resolution of the

 defendants’ motion for judgment on the pleadings and PETA’s motion for leave to file

 a second amended complaint. (Doc. 249).

       On June 6, 2018, the court granted PETA’s request to file a second amended

 complaint and denied the defendants’ motion for judgment on the pleading as moot.

 (Doc. 254). The court also granted a stay of all case management deadlines pending

 resolution of PETA’s motions for sanctions and for an order to show cause. (Doc. 257).

       The next day, PETA filed its second amended complaint. (Doc. 256). The court

 directed the parties to submit separate memoranda addressing the impact of PETA’s

 second amended complaint on the findings and conclusions in the March 2018 R&R.

 (Doc. 258). The parties timely filed their respective memoranda. (Docs. 263, 264).
                                             9
Case 8:16-cv-02899-CEH-AAS Document 282 Filed 07/30/19 Page 10 of 43 PageID 6418




          On July 23, 2018, the defendants moved to dismiss PETA’s second amended

  complaint on grounds that PETA lacked standing, failed to state a claim under the

  ESA, brought preempted claims, and failed to join necessary parties. (Doc. 265).

  PETA opposed the defendants’ motion. (Doc. 268). The defendants’ motion to dismiss

  was referred for a report and recommendation on the appropriate disposition. (Doc.

  266).

          An October 10, 2018 report and recommendation (October 2018 R&R)

  recommended concluding that PETA’s second amended complaint adequately alleged

  standing, stated an ESA claim that is not preempted by the AWA, and did not fail to

  join necessary parties. (Doc. 269). The October 2018 R&R thus recommended the

  defendants’ motion to dismiss PETA’s second amended complaint be denied. (Id.).

  The defendants objected to the October 2018 R&R and PETA responded to the

  objections. (Docs. 270, 271). The court overruled the defendants’ objections and

  adopted the report and recommendation in all respects. (Doc. 272).

          C.   Defendants’ Answer and Counterclaims

          On January 1, 2019, the defendants answered PETA’s second amended

  complaint and raised three new counterclaims. (Doc. 273). The defendants originally

  brought counterclaims for tortious interference with business and contractual

  relationships, conversion, and fraud. (Doc. 17). The original counterclaims centered

  on allegations that PETA caused one of its employees to become an employee of Dade



                                          10
Case 8:16-cv-02899-CEH-AAS Document 282 Filed 07/30/19 Page 11 of 43 PageID 6419




  City’s Wild Things and collect internal information, video footage, and photography

  for PETA’s use in bringing its action. (Id. at pp. 14–17).

        In amending its counterclaims, Dade City’s Wild Things repackaged its claims

  as fraud in the inducement; fraud; constructive fraud; unlawful recording of

  conversations in violation of section 934.10, Florida Statutes; tortious interference

  with business and contractual relationships; and conversion. (Doc. 273, p. 17–22).

  Though the causes of action have expanded in number, they have not expanded in

  the scope of PETA’s conduct for which it seeks damages. The counterclaims continue

  to center on the conduct of PETA’s employee hired by Dade City’s Wild Things.

        PETA sought to strike the defendants’ amended counterclaims and demand for

  jury trial because they were not timely raised. (Doc. 274). The court denied PETA’s

  motion to strike concluding it was appropriate for the defendants to respond anew to

  PETA’s second amended complaint. (Doc. 281).

        The pleadings are closed and PETA’s Motion for Sanctions and Order to Show

  Cause Why Defendants Should Not Be Held in Contempt (Doc. 76) and PETA’s

  Motion for an Order to Show Cause Why Non-Party Kenneth Stearns Should Not Be

  Held in Contempt (Doc. 97) are ripe for a renewed review.

        D.     The Effect of PETA’s Second Amended Complaint and
               Defendants’ Answer and Counterclaims on the March 2018 R&R

        PETA’s second amended complaint includes four paragraphs drawn from the

  evidence presented during the February 2018 evidentiary hearing. (See Doc. 256, ¶¶

                                            11
Case 8:16-cv-02899-CEH-AAS Document 282 Filed 07/30/19 Page 12 of 43 PageID 6420




  89–92). PETA’s second amended complaint also addresses the Eleventh Circuit’s

  recently articulated “threat of serious harm” standard, applicable to captive animals

  protected under the ESA. See Seaquarium, 879 F.3d at 1150. Under that standard,

  the court assesses the degree of harm or harassment a captive animal suffers to

  determine whether the animal has been subjected to a “threat of serious harm” more

  than “de minimis” and which falls below industry standards of care. Id. PETA’s

  second amended complaint clarified the descriptions of the treatment of the tigers to

  allege that the defendants’ conduct “seriously harmed” or posed a threat of serious

  harm to the tigers. (See Doc. 256, ¶¶ 3, 30, 32, 34, 36, 37, 40, 45, 49, 53, 65, 67, 68,

  71, 73, 76, 78–79, 83–85, 87).

        Pleadings may be amended both before and after trial to conform to the

  evidence. See Fed. R. Civ. P. 15(b), see also Borden, Inc. v. Fla. E. Coast Ry. Co., 772

  F.2d 750, 757–58 (11th Cir. 1985) (holding a plaintiff can “amend its complaint at the

  close of trial to conform to the evidence”). When recommending sanctions in the

  March 2018 R&R, the undersigned considered the facts underlying the allegations

  subsequently raised in PETA’s second amended complaint. PETA’s second amended

  complaint does not alter the defendants’ misconduct or excuse them from sanctions

  simply because PETA amended its complaint to conform to the evidence and the law.

  See, e.g., Willy v. Coastal Corp., 503 U.S. 131, 137–39 (1992) (holding sanctions

  “designed to punish a party who has already violated the court’s rules” may be

  imposed even when later finds it lacks jurisdiction).
                                            12
Case 8:16-cv-02899-CEH-AAS Document 282 Filed 07/30/19 Page 13 of 43 PageID 6421




        PETA’s second amended complaint tracks the evidence presented at the

  evidentiary hearing and was thoroughly considered in assessing the appropriate

  sanctions for the defendants’ violation of the July Discovery Orders and spoliation of

  evidence.

  II.   RELEVANT FACTUAL BACKGROUND

        As of June 26, 2017, Dade City’s Wild Things owned twenty-four tigers,

  including tiger cub Shiva. At 1:56 p.m., Mr. Cook emailed Mrs. Stearns and attached

  PETA’s formal Rule 34(a)(2), Fed. R. Civ. P., request to conduct a site inspection of

  Dade City’s Wild Things. (Pl. Exh. 49, Cook Depo. at Exh. 1). Mrs. Stearns testified

  that she receives emails sent to either her business or personal email addresses

  through her iPhone (#813-717-2555), which she carries with her. (Pl. Exh. 50, Mrs.

  Stearns Depo. at pp. 43–45). Mr. Cook testified that it was his practice to send all

  email correspondence to Mrs. Stearns at both of her email addresses. (Pl. Exh. 49,

  Cook Depo. at p. 12). Mr. Cook understood that Mrs. Stearns shared all case related

  information with her son, Randall Stearns. (Pl. Exh. 49, Cook Depo. at p. 15).

        After receiving notice that PETA requested a site inspection of Dade City’s

  Wild Things, Mrs. Stearns immediately called Joseph Maldonado a/k/a Joe

  Schreibvogel, the entertainment and marketing director for Wynnewood, and asked




                                           13
Case 8:16-cv-02899-CEH-AAS Document 282 Filed 07/30/19 Page 14 of 43 PageID 6422




  him if Wynnewood would take eight of Dade City’s Wild Things’ tigers.6 (Pl. Exh. 4,

  Maldonado Depo. at pp. 78–79).

        At 7:20 p.m., Mrs. Stearns sent a text message to Susan Nassivera, a volunteer

  with Endangered Animal Rescue Sanctuary (EARS) in Citra, Florida, and asked her

  if she knew anyone willing to take any of Dade City’s Wild Things’ tigers. (Pl. Exh.

  6, Nassivera Depo. at Exh. 2). As the reason for relocating the tigers, Mrs. Stearns

  text messaged to Ms. Nassivera: “Trying to lower tiger inventory due to peta lawsuit.

  … They might get [to come] tour my zoo. If so trying to limit what [they] see.” (Id.

  at pp. 1–3). Ms. Nassivera testified that Mrs. Stearns “was placing tigers because

  PETA was coming in for an inspection” and there would be less to see. (Pl. Exh. 6,

  Nassivera Depo. at pp. 36, 61). This was also confirmed in various Facebook video

  posts where Kenneth Stearns stated the tigers were relocated so they could not be

  inspected by PETA.7 (Pl. Exhs. 38, 39).

        The next day, on June 27, 2017, Mrs. Stearns returned Mr. Cook’s email

  notifying her of the site inspection, through her iPhone, with a list of objections to the

  site inspection. (Pl. Exh. 50, Mrs. Stearns’ Depo, Exh 13). Mrs. Stearns’ email does


  6Mrs. Stearns testified that Mr. Maldonado reached out to her to ask for tigers. (Pl.
  Exh. 50, Mrs. Stearns’ Depo. at p. 56). This testimony is not credible and directly
  contrary to Mr. Maldonado’s testimony that Wynnewood already had more than 200
  hundred tigers and it was Mrs. Stearns who reached out to him for placement of Dade
  City’s Wild Things’ tigers. (Pl. Exh. 4, Maldonado Depo. at p. 24).

  7For example, Kenneth Stearns stated, “now you see why I moved those tigers,” and
  “with no tigers, how they gonna prove tiger abuse?” (Pl. Exh. 38-3, 39).
                                           14
Case 8:16-cv-02899-CEH-AAS Document 282 Filed 07/30/19 Page 15 of 43 PageID 6423




  not mention her plans to relocate the tigers. That same day, after a hearing before

  United Stated District Judge Charlene E. Honeywell on PETA’s motion to dismiss

  the defendants’ counterclaims, Mr. Cook met with Mrs. Stearns at the courthouse to

  discuss PETA’s site inspection request. (Pl. Exh. 49, Cook Depo. at pp. 19–20).

  During this discussion, Mrs. Stearns said nothing to Mr. Cook about her ongoing

  efforts to relocate the tigers before the site inspection. (Id. at p. 22).

         On June 30, 2017, Mrs. Stearns emailed Mr. Cook with more objections to

  PETA’s request for site inspection, and other issues. (Pl. Ex. 50, Mrs. Stearns Depo.

  at Ex. 25). Mrs. Stearns also stated she needed “time to discuss [the site inspection

  request] clearly with Randy (Randall Stearns) and get his thoughts and opinions.”

  (Id.). Again, Mrs. Stearns never mentioned her pending plans to relocate the tigers

  at Dade City’s Wild Things.

         On July 9, 2017, Robert Engesser, on behalf of Dade City’s Wild Things,

  contacted Deborah Warrick, the founder, and owner of St. Augustine Wild Reserve,

  and inquired if Ms. Warrick was interested in accepting tigers from Dade City’s Wild

  Things. (Doc. 76, Exh. 3, D. Warrick Decl. at ¶ 4). At 11:14 a.m., Mrs. Stearns sent

  a text message to Ms. Nassivera asking, “Any luck on the tigers[?]” (Pl. Exh. 6,

  Nassivera Depo. at Exh. 2, p. 4).

         On July 12, 2017, the court held a hearing on PETA’s motion to compel site

  inspection. (Doc. 62). Mrs. Stearns, who was physically present at the hearing,

  misled the undersigned to believe there were no time constraints for the site
                                              15
Case 8:16-cv-02899-CEH-AAS Document 282 Filed 07/30/19 Page 16 of 43 PageID 6424




  inspection because the tiger encounters would not be ending in the near term. (Doc.

  64, pp. 13–14). Mrs. Stearns said nothing about her contemporaneous efforts and

  plans to remove all the tigers from Dade City’s Wild Things. Mrs. Stearns testified

  she did not tell the undersigned about her plans because it “didn’t come up,” so there

  was “never a reason to tell the court.” (Pl. Exh. 50, Mrs. Stearns Depo. at pp. 86–88,

  181). That same day, at 4:12 p.m., the court granted PETA’s motion to compel and

  ordered the site inspection (which included the inspection and observation of tigers)

  occur during normal business hours on July 20, 2017. (Doc. 63).

           Immediately following the hearing,8 Mrs. Stearns called Randall Stearns and

  Kenneth Stearns. (Pl. Exh. 55, Stearns’ Telephone Records at p. 7). Mrs. Stearns

  also called Mr. Maldonado and asked him if Wynnewood would take twenty-two

  tigers. (Id.; Pl. Exh. 4, Maldonado Depo. at p. 215). Mrs. Stearns told Mr. Maldonado

  she had to “get [the tigers] out by the weekend.” (Id. at p. 293). This is confirmed in

  a text message from Mr. Maldonado to Jeff Lowe, the CEO of Wynnewood, where Mr.

  Maldonado asked Mr. Lowe if Wynnewood would take Dade City’s Wild Things’ tigers

  because “PETA won in court today.” (Pl. Exh. 4, Maldonado Depo. at Exh. 3). Mr.

  Lowe agreed.9 (Id.).


  8   The hearing began at 1:59 p.m. and concluded at 2:55 p.m. (Doc. 62).

  9 Wynnewood solicited donations through gofundme.com to support the incoming
  tigers from a “private zoo [] forced to give up 22 tigers.” (Pl. Exh. 4, Maldonado Depo.
  at Exh. 6).

                                            16
Case 8:16-cv-02899-CEH-AAS Document 282 Filed 07/30/19 Page 17 of 43 PageID 6425




        Mrs. Stearns also called Mr. Cook and asked him what would happen

  “hypothetically” if she removed all the tigers from Dade City’s Wild Things. (Pl. Exh.

  49, Cook Depo. at p. 56). Mr. Cook informed Mrs. Stearns that, “PETA likely would

  take the position that the tigers are evidence in the case and [] they would probably

  file a motion for sanctions if that happened.” (Id. at pp. 56–57). Mr. Cook testified

  he did not think Mrs. Stearns would move the tigers. (Id. at pp. 22–23). And during

  this conversation, Mrs. Stearns told Mr. Cook that Shiva was getting too big for public

  swim encounters. (Id. at pp. 63–64). Yet when the undersigned asked Mrs. Stearns

  earlier that afternoon if swim encounters would be ending soon, Mrs. Stearns stated,

  “no, ma’am.” (Doc. 64, p. 13).

        The next day, July 13, 2017, Mrs. Stearns transferred ownership of twenty-

  three tigers from the corporate entity to her husband Kenneth Stearns.10 (Pl. Exh.

  50, Mrs. Stearns Depo. at Exh. 4). Ms. Nassivera traveled to Dade City’s Wild Things

  to pick up two white tigers to transport to EARS. (Pl. Exh. 6, Nassivera Depo. at p.

  35). Randall Stearns helped Ms. Nassivera load the tigers. (Id. at p. 57). Kenneth

  Stearns followed Ms. Nassivera back to EARS to help unload the tigers. (Id. at Exh.

  2, p. 8). During this time, Kenneth Stearns told Ms. Nassivera he and Mrs. Stearns

  are “ready to go to jail” and “they aren’t backing down.” (Id. at p. 14). Ms. Nassivera



  10This transfer may have occurred on July 12th. The numerical date on the transfer
  document resembles both a number twelve and thirteen. (Pl. Exh. 50, Mrs. Stearns
  Depo. at Exh. 4).
                                         17
Case 8:16-cv-02899-CEH-AAS Document 282 Filed 07/30/19 Page 18 of 43 PageID 6426




  sent a text message to Gail Bowen, the manager of EARS, and told her she did not

  see Mrs. Stearns while she was at Dade City’s Wild Things because “they are keeping

  close to the vest … so [we] won’t have to lie if asked.” (Id. at pp. 13–14). When

  delivering the two tigers to EARS, Kenneth Stearns told Ms. Bowen he may need to

  bring more tigers to EARS because PETA was going to inspect Dade City’s Wild

  Things. (Pl. Exh. 1, Bowen Depo. at pp. 49–50).

        At 12:40 p.m., Mrs. Stearns sent the following email to Ms. Warrick:

        Calling to discuss the placement of a few tigers – I am shipping out and
        wanted to see which tigers you want so that I can keep those for you –
        please let me know which ones and then we can discuss a delivery date
        as well – please call me asap . . . I need to have this confirmed today if
        at all possible.

  (Pl. Exh. 50, Mrs. Stearns Depo. at Exh. 32). Mrs. Stearns also contacted veterinarian

  Dawn Miller, DVM, and told her the Stearns had “lost the case with PETA” and “the

  judge ordered that the tigers be moved [from Dade City’s Wild Things] by Tuesday

  [July 18].” (Pl. Exh. 5, Miller Depo. at pp. 49, 51). Mrs. Stearns asked Dr. Miller to

  inspect the tigers for transport to Wynnewood. (Id. at 51). At 1:40 p.m., Mrs. Stearns

  emailed Dr. Miller with the list of tigers for Dr. Miller to inspect. (Pl. Exh. 5, Miller

  Depo. at Ex. 7).

        At 4:31 p.m., Mr. Cook emailed Mrs. Stearns and advised her he received notice

  from PETA that the Stearns were trying to relocate their tigers and warned Mrs.

  Stearns that moving the tigers would violate the court’s order, subjecting the Stearns

  to sanctions for disposing of evidence. (Pl. Exh. 49, Cook Depo. at Exh. 12). At 9:37
                                             18
Case 8:16-cv-02899-CEH-AAS Document 282 Filed 07/30/19 Page 19 of 43 PageID 6427




  p.m., Mrs. Stearns followed up with Ms. Warrick by email to ask if she would take

  two male tigers.11 (Pl. Exh. 50, Mrs. Stearns Depo. at Exh. 32).

         The next day, July 14, 2017, Mrs. Stearns transferred tiger cub Shiva (the

  only tiger cub being used for the public swim encounters) to Anne Kelly at Hernando

  Primate Sanctuary in Brooksville, Florida. (Pl. Exh. 50, Mrs. Stearns’ Depo. at p. 59).

  At 7:31 a.m., Mrs. Stearns sent a text message to Ms. Nassivera telling her the

  paperwork for the white tigers delivered to EARS the day before should be put in

  Kenneth Stearns’ name. (Pl. Exh. 6, Nassivera Depo. at Exh. 2, p. 4).

         Meanwhile, Dr. Miller attempted to travel to Dade City’s Wild Things to

  inspect tigers for transport but was delayed by traffic for three hours because of an

  accident on the highway. (Pl. Exh. 5, Miller Depo. at p. 50). Dr. Miller testified that

  she became exhausted from the heat during the delay and had to return home. (Id.

  at p. 61).

         Mrs. Stearns contacted veterinarian David Murphy, DVM, and told him it was

  an “emergency” and asked him to assist in the sedation and loading of Dade City’s

  Wild Things’ tigers. (Doc. 224, February 21, 2017 Hearing Transcript at p. 31). Dr.

  Murphy testified Mrs. Stearns told him it was urgent because she was “under a court


  11Despite Mrs. Stearns having personally reached out to Ms. Warrick on at least two
  occasions asking whether she would take any tigers, Mrs. Stearns testified that it
  was Ms. Warrick who text messaged her about “wanting the tigers.” (Pl. Exh. 50,
  Mrs. Stearns Depo. at p. 193-98; Exh. 32). Ultimately, Ms. Warrick received no tigers
  from Dade City’s Wild Things. (Doc. 76, Exh. 3, D. Warrick Decl. at ¶¶ 11–12).

                                            19
Case 8:16-cv-02899-CEH-AAS Document 282 Filed 07/30/19 Page 20 of 43 PageID 6428




  order” to move the tigers by Tuesday, July 18. (Id.). This is verified in Dr. Murphy’s

  clinical notes. (Pl. Exh. 31).

        Mrs. Stearns testified she told neither Dr. Murphy nor Dr. Miller that she was

  under a court order to remove the tigers. (Pl. Exh. 50, Mrs. Stearns Depo. at pp. 230,

  232). Mrs. Stearns’ testimony is not credible, considering both Dr. Miller and Dr.

  Murphy testified that they had not spoken to one another and both testified Mrs.

  Stearns told them she was under a court order to remove the tigers. (Pl. Exh. 5,

  Miller Depo. at p. 92; Doc. 224, February 21, 2017 Hearing Transcript at p. 31).

        At about 1:00 p.m., on July 14, 2017, Dr. Murphy arrived at Dade City’s Wild

  Things, and Randall Stearns greeted him at the gate and let him onto the property.

  (Doc. 224, February 21, 2017 Hearing Transcript at pp. 33–34). Mrs. Stearns and

  Kenneth Stearns were also there. (Id. at p. 34). Mrs. Stearns testified that she was

  “in bed with pain pills and sick” from July 14th to July 16th, but Dr. Murphy stated

  Mrs. Stearns was up walking around and did not appear sick. (Pl. Exh. 50, Mrs.

  Stearns Depo. at p. 185; Id. at p. 35). In addition, Mrs. Stearns testified the tigers

  were removed because of a tornado that went through and “wipe[d] out half the zoo.”

  (Pl. Exh. 50, Mrs. Stearns Depo. at p. 53). Yet Dr. Murphy testified he saw no damage

  and the enclosures appeared to be in good working order. (February 21, 2017 Hearing

  Transcript at pp. 40–41).

        Dr. Murphy testified that the tigers were loaded into an aluminum double-

  decker trailer, meant for transporting cattle or hoof stock, which was “potentially
                                           20
Case 8:16-cv-02899-CEH-AAS Document 282 Filed 07/30/19 Page 21 of 43 PageID 6429




  dangerous” for transporting tigers. (Id. at pp. 38–40). Dr. Murphy stated that he had

  assisted in sedating and loading tigers twenty-five to fifty times before but had never

  seen tigers transported in that fashion. (Id. at p. 38). The trailer's openings were

  large enough for the tigers to stick their paws out. (Id. at p. 40). Also, there were no

  water receptacles on the trailer.     (Id.).     Dr. Murphy expressed his concerns to

  Kenneth Stearns, who told Dr. Murphy he was “comfortable with the procedure.” (Id.

  at pp. 39–40). Dr. Murphy’s concerns and Kenneth Stearns’ reaction were referenced

  in Dr. Murphy’s clinical notes. (Pl. Exh. 31).

        At 1:14 p.m., Mr. Cook emailed Mrs. Stearns and advised her that PETA moved

  to prohibit the relocation of the tigers from Dade City’s Wild Things and, if granted,

  the Stearns would violate a court order. (Pl. Exh. 49, Cook Depo. at Exh. 12).       At

  4:46 p.m., the court granted PETA’s motion and prohibited the relocation of the tigers.

  (Doc. 69). At 5:43 p.m., Mr. Cook emailed Mrs. Stearns and advised her that PETA’s

  motion was granted, and she was prohibited from moving the tigers. (Pl. Exh. 49,

  Cook Depo., Exh. 15). Dr. Murphy, who was not informed of the order, continued

  with the sedation and loading of the tigers until after 9:00 p.m. (Doc. 224, February

  21, 2017 Hearing Transcript at p. 42).

        The next day, on July 15, 2017, at 6:25 a.m., Mrs. Stearns sent a text message

  to Dr. Murphy requesting his estimated time of arrival. (Pl. Exh. 50, Mrs. Stearns

  Depo. at Exh. 36). At about 7:00 a.m., Dr. Murphy arrived at Dade City’s Wild Things



                                             21
Case 8:16-cv-02899-CEH-AAS Document 282 Filed 07/30/19 Page 22 of 43 PageID 6430




  and finished the tiger sedation and loading.12 (Doc. 224, February 21, 2017 Hearing

  Transcript at p. 42).

         At around 4:00 p.m., Kenneth Stearns arrived at EARS with twenty-one tigers

  from Dade City’s Wild Things. (Pl. Exh. 6, Nassivera Depo. at pp. 42, 45). Ms. Bowen

  testified that the tigers appeared to be hot and there were no water receptacles in the

  trailer. (Id. at pp. 55–56). Ms. Bowen asked two of her employees to spray water into

  the trailer. (Id. at 55).

         Kenneth Stearns delivered two more tigers to EARS but did not have time to

  unload them because he was in a hurry, so Kenneth Stearns left the two tigers in a

  trailer to unload the following day. (Pl. Exh. 1, Bowen Depo. at 59). Kenneth Stearns

  instructed Ms. Bowen to list himself as the donor on the transfer paperwork. (Id. at

  p. 41). Kenneth Stearns took the remaining nineteen tigers to a parking lot of a

  Gainesville shopping center for Dr. Miller to examine and issue the health certificates

  needed to leave the state of Florida. (Pl. Exh. 5, Miller Depo. at p. 25).

         On July 16, 2017, at 9:30 a.m., Mrs. Stearns sent a text message to Ms.

  Nassivera, advising her that Kenneth Stearns was on his way to EARS to help unload



  12On September 23, 2017, Mrs. Stearns sent Dr. Murphy a text message asking him
  “who mentioned I had court order to move the tigers.” (Pl. Exh. 33). Dr. Murphy
  testified that he laughed when he received Mrs. Stearns’ text message because “she
  knows why we were moving those tigers, because she told me that she was under a
  court order to move those tigers by Tuesday [July 18], and so that’s the only reason,
  you know, that I jumped in there and helped like that.” (Doc. 224, February 21, 2017
  Hearing Transcript at p. 48).
                                          22
Case 8:16-cv-02899-CEH-AAS Document 282 Filed 07/30/19 Page 23 of 43 PageID 6431




  the two tigers he left there the day before. (Pl. Exh. 50, Mrs. Stearns’ Depo. at Exh.

  35, p. 5). At 12:32 p.m., Mrs. Stearns sent another text message to Ms. Nassivera

  advising her that Kenneth Stearns was five minutes away. (Id. at p. 6).

         At around 5:00 p.m., and after traveling about 12,000 miles for eighteen hours

  in the summer heat, the aluminum trailer carrying nineteen tigers arrived at

  Wynnewood.13 (Pl. Exh. 4, Maldonado Depo.at p. 94; Exh. 10). The tigers were in

  “bad shape” upon arrival. (Pl. Exh. 4, Maldonado Depo. at p. 308). The tigers suffered

  from open sores, infected toenails, and fungal infections. (Id. at p. 264). Sadly, one

  pregnant female tiger delivered three cubs during the trip and all three cubs died.14

  (Id. at p. 154).




  13Mrs. Stearns testified Mr. Maldonado arranged the transportation. (Pl. Exh. 50,
  Mrs. Stearns’ Depo. at p. 115). This testimony is not credible as Mr. Maldonado
  credibly testified Mrs. Stearns arranged the transportation, which he confirmed in a
  text message to Mr. Lowe. (Pl. Exh. 4, Maldonado Depo. at Exh. 3). In addition, the
  F-150 that hauled the trailer containing the tigers reportedly had a Florida tag
  numbered Y76GNJ. (Doc. 76, Exh. 3, Decl. D. Warrick at ¶ 21). Mrs. Stearns has a
  Ford F-150 registered in her name bearing that same Florida tag number. (Doc. 76,
  Exh. 8, Decl. of J. Orr at ¶ 6).

  14 Mrs. Stearns knew at least one of the tigers was pregnant, but she never told this
  to either Dr. Miller or Dr. Murphy. (Doc. 224, February 21, 2017 Hearing Transcript
  at p. 42; Pl. Exh. 5, Miller Depo. at p. 18; Pl. Exh. 50, Mrs. Stearns Depo. at p. 86).
  The dead tiger cubs were captured on a live Facebook feed. (Pl. Exh. 4, Maldonado
  Depo. at Exh. 11). In response to the video, a commenter posted, “Obviously the care
  was subpar because she shouldn’t have been moved without them being aware of her
  situation.” (Id.). Mr. Maldonado replied, “Court ordered them to be … That’s what
  I’m so mad about.” (Id.).
                                             23
Case 8:16-cv-02899-CEH-AAS Document 282 Filed 07/30/19 Page 24 of 43 PageID 6432




        On the morning of July 17, 2017, Mr. Maldonado learned of the court order

  prohibiting the removal of the tigers from Dade City’s Wild Things. (Id. at p. 1221–

  22). Mr. Maldonado immediately called Mrs. Stearns to ask her about the order, and

  Mrs. Stearns replied that the tigers were already on the road when the order was

  entered. (Id. at p. 123). Contrary to Mrs. Stearns’ assertions, the tigers were still at

  Dade City’s Wild Things when the court’s order was entered and did not leave for

  Wynnewood until after the remainder of the tigers were loaded the following

  afternoon.

        At 10:36 p.m., Mrs. Stearns emailed Mr. Cook and told him, “I am just seeing

  these emails”—the emails relating to the court order prohibiting the removal of the

  tigers. (Pl. Exh. 49, Cook Depo., Exh. 16). Mrs. Stearns made this statement to Mr.

  Cook despite having discussed the court order earlier in the day with Mr. Maldanado.

  Also, despite that between July 13th and 16th Mrs. Stearns used her iPhone to send

  and receive at least seven emails, at least twenty-one text messages, and place and

  receive at least 178 phone calls that lasted a total of 9.5 hours. (Pl. Exh. 55).

        On July 19, 2017, the day before the scheduled site inspection, Mrs. Stearns

  emailed Mr. Cook and advised him there was no longer anything for PETA to inspect

  because Dade City’s Wild Things no longer had tigers. (Pl. Exh. 49, Cook Depo. at

  Exh. 17).    Mr. Cook responded and advised Mrs. Stearns she did not have the

  authority to cancel the site inspection, and that prohibiting the site inspection would

  violate the court’s order. (Id. at Exh. 18).
                                             24
Case 8:16-cv-02899-CEH-AAS Document 282 Filed 07/30/19 Page 25 of 43 PageID 6433




        Even so, on July 20, 2017, when PETA’s site inspection team arrived at Dade

  City’s Wild Things, there was a sign on the door stating the facility was closed “due

  to PETA death threats.” (Pl. Exh, 50, Ms. Stearns’ Depo. at Exh. 11). Mrs. Stearns

  testified she does not know why the zoo was closed because she was bedridden.15 (Pl.

  Exh, 50, Ms. Stearns’ Depo. at pp. 101, 131). However, Kenneth Stearns testified

  Mrs. Stearns is the only person with authority to close Dade City’s Wild Things. (Doc.

  225, February 22, 2017 Hearing Transcript at p. 52).

        Mrs. Stearns testified she thought the site inspection was cancelled because

  Shiva was too big to swim, so there was no reason to have the inspection. (Pl. Exh.

  50, Mrs. Stearns’ Depo. at p. 103). This testimony conflicts with Mrs. Stearns and

  Kenneth Stearns’ own admissions they were relocating the tigers so there would be

  nothing for PETA to inspect. (Pl. Exh. 6, Nassivera Depo. at Exhs. 1-3; Pl. Exhs. 37–

  1, 38–3, 39).   In addition, even without tigers, the facility was still subject to

  inspection. (See Doc. 56-1).

        PETA contacted Mr. Cook, who emailed Mrs. Stearns and advised her yet

  again that prohibiting PETA’s access to the facility violated the court’s order and

  asked her to reconsider her actions. (Pl. Exh. 49, Cook Depo. at Exh. 19). She did

  not, and PETA’s site inspection team eventually left the premises.



  15Despite the testimony about Mrs. Stearns’ activity during the tiger relocation, Mrs.
  Stearns claimed to be bedridden from a surgery that occurred almost two months
  prior. (Pl. Exh, 50, Ms, Stearns’ Depo. at p. 54).
                                            25
Case 8:16-cv-02899-CEH-AAS Document 282 Filed 07/30/19 Page 26 of 43 PageID 6434




  III.   ANALYSIS

         PETA requests sanctions against the defendants for violating the July

  Discovery Orders and spoliation of evidence. PETA seeks (1) entry of a default

  judgment; (2) dismissal of the defendants’ counterclaims; and (3) payment of PETA’s

  reasonable expenses, including attorneys’ fees and expenses, caused by violating the

  July Discovery Orders. (Doc. 76). PETA also moves for orders for Mrs. Stearns,

  Randall Stearns, and Kenneth Stearns to show cause why each should not be held in

  contempt. (Docs. 76, 97). “It is beyond peradventure that all federal courts have the

  power, by statute, by rule, and by common law, to impose sanctions against

  recalcitrant lawyers and parties litigant.” Carlucci v. Piper Aircraft Corp., 775 F.2d

  1440, 1446 (11th Cir. 1985). Here, there are two paths to sanctions: Rule 37 sanctions

  and spoliation sanctions.

         A.    Rule 37 Sanctions

         A district court has broad authority under Rule 37 to control discovery.

  Chudasama v. Mazda Motor Corp., 123 F.3d 1353, 1366 (11th Cir. 1997). “Rule 37

  sanctions are imposed not only to prevent unfair prejudice to the litigants but also to

  [ensure] the integrity of the discovery process.” Aztec Steel Co. v. Fla. Steel Corp.,

  691 F.2d 480, 482 (11th Cir. 1982).

         Federal Rule of Civil Procedure 37(b) authorizes the court to impose such

  sanctions “as are just” against a party that disobeys a discovery order. Fed. R. Civ.

  P. 37(b)(2). The Rule lists the following possible sanctions:
                                            26
Case 8:16-cv-02899-CEH-AAS Document 282 Filed 07/30/19 Page 27 of 43 PageID 6435




        (i) directing that the matters embraced in the order or other designated
        facts be taken as established for purposes of the action, as the prevailing
        party claims;

        (ii) prohibiting the disobedient party from supporting or opposing
        designated claims or defenses, or from introducing designated matters
        in evidence;

        (iii) striking pleadings in whole or in part;

        (iv) staying further proceedings until the order is obeyed;

        (v) dismissing the action or proceeding in whole or in part;

        (vi) rendering a default judgment against the disobedient party;
        or

        (vii) treating as contempt of court the failure to obey any order except
        an order to submit to a physical or mental examination.

  Fed. R. Civ. P. 37(b)(2)(A)(i)-(vii) (emphasis added). “Instead of or in addition to [such

  sanctions], the court must order the disobedient party, the attorney advising that

  party, or both to pay the reasonable expenses, including attorney’s fees, caused by the

  failure, unless the failure was substantially justified or other circumstances make an

  award of expenses unjust.” Fed. R. Civ. P. 37(b)(2)(C) (emphasis added).

         Although default judgment is a sanction of “last resort,” such a heavy sanction

  is appropriate when the disobedient party’s noncompliance with a discovery order is

  willful, flagrant, or in bad faith. Malautea v. Suzuki Motor, Co., Ltd., 987 F.3d 1536,

  1542 (11th Cir. 1993); Adolph Coors Co. v. Movement Against Racism and the Klan,

  777 F.2d 1538, 1543 (11th Cir. 1985) (citations omitted). The disobedient party’s

  noncompliance with the discovery order cannot be caused by simple negligence, a
                                             27
Case 8:16-cv-02899-CEH-AAS Document 282 Filed 07/30/19 Page 28 of 43 PageID 6436




  misunderstanding, or the inability to comply with the discovery order. Malautea, 987

  F.3d at 1542. Also, the district court must determine that available less drastic

  sanctions would not be effective in ensuring compliance with the court’s orders. Id.

  But when the noncompliant party demonstrates “a flagrant disregard for the court

  and the discovery process,” the “severe” sanctions of default and dismissal are not an

  abuse of discretion. Aztec Steel Co., 691 F.2d at 481.

               1.     Conduct was Willful, Flagrant, and in Bad Faith

        Without question, the defendants and Kenneth Stearns willfully acted in bad

  faith and in flagrant disregard for the discovery process essential to this federal cause

  of action. Right after receiving PETA’s request for a site inspection, the Stearns

  began a calculated and deliberately deceptive process of disposing of their twenty-

  four tigers designed to frustrate the site inspection and eliminate evidence. Rather

  than halting this deceptive plan when the court ruled against them on July 12th and

  ordered the site inspection for July 20th, the defendants and Kenneth Stearns instead

  expedited their plans to remove the tigers under their theory that: “With no tigers,

  how they gonna prove tiger abuse?” (Pl. Exh. 38). In the process, the Stearns lied to

  the veterinarians caring for their animals, lied to their attorney, lied to the recipients

  of the tigers, and lied to the court.      The breadth of the defendants’ deceit is

  confounding and, thankfully, this brazen misconduct is rare in the judicial system.

        While Mrs. Stearns took the lead in this egregious behavior and disregard for

  the judicial process, Randall Stearns is not without fault. He is a party to this action
                                             28
Case 8:16-cv-02899-CEH-AAS Document 282 Filed 07/30/19 Page 29 of 43 PageID 6437




  and was on notice that PETA’s lawsuit involved the housing and treatment of Dade

  City’s Wild Things’ tigers. Randall Stearns is listed as the president and director of

  Stearns Zoological Rescue & Rehab Center, Inc. and Dade City’s Wild Things, Inc.

  (Doc. 37-1). He works as a volunteer at Dade City’s Wild Things and is featured as

  the   “tiger    man”     on    Dade     City’s   Wild    Thing’s    website.      See

  http://dadecitywildthings.com/dade-city-zoo-attractions/ (last visited July 30, 2019).

  Randall Stearns recorded at least some of Kenneth Stearns’ videos, which included

  discussions of the case as well as removing the tigers from Dade City’s Wild Things

  prior to the site inspection. (Pl. Ex. 51, Randall Stearns Depo. at p. 35). When

  discussing possible objections to the site inspection, Mrs. Stearns told Mr. Cook she

  needed “time to discuss this clearly with Randy [Randall Stearns] and get his

  thoughts and opinions.” (Pl. Ex. 50, Mrs. Stearns Depo. at Ex. 25). After the hearing

  ordering the site inspection, Mrs. Stearns called Randall Stearns first. (Pl. Exh. 55,

  Stearns’ Telephone Records at p. 7). Randall Stearns was also at Dade City’s Wild

  Things on July 14, 2017, to greet Dr. Murphy and let him in when he arrived to sedate

  and load the tigers for transport. (Doc. 224, February 21, 2017 Hearing Transcript

  at pp. 33–34). He was also present when Ms. Nassivera arrived to facilitate removing

  two tigers from Dade City’s Wild Things to transport them to EARS. (Pl. Exh. 6,

  Nassivera Depo. at p. 57). Randall Stearns acted in bad faith and with a disregard

  for the court’s discovery order and the integrity of the discovery process.



                                            29
Case 8:16-cv-02899-CEH-AAS Document 282 Filed 07/30/19 Page 30 of 43 PageID 6438




        Kenneth Stearns also acted in bad faith in heavily aiding in violating the July

  Discovery Orders. Although Kenneth Stearns is a non-party, Dade City’s Wild Things

  is a family business and any sanctions imposed will affect that business. Thus, the

  undersigned will address Kenneth Stearns’ bad-faith conduct. Knowing PETA was

  scheduled to conduct a site inspection at Dade City’s Wild Things, Kenneth Stearns

  accepted a transfer of ownership of all Dade City’s Wild Things’ tigers into his name.

  (Pl. Exh, 50, Mrs. Stearns Depo. at Exh. 4). That same day, Kenneth Stearns assisted

  Ms. Nassivera in relocating two of Dade City’s Wild Things’ tigers to EARS. (Pl. Exh.

  6, Nassivera Depo. at Exh. 2, p. 8). The next two days, Kenneth Stearns assisted Dr.

  Murphy in the sedation and loading of twenty-one tigers. Kenneth Stearns then

  delivered two more tigers to EARS and transported nineteen for inspection to travel

  outside the state of Florida, to Wynnewood. Kenneth Stearns took ownership and

  pride in his actions when posting on Facebook, making statements such as “now you

  see why I moved those tigers” and a reference to “outsmarting” PETA by removing

  the tigers. (Pl. Exh. 39, 37-1). Kenneth Stearns acted in bad faith and with a

  disregard for the court’s July 12th discovery order and the integrity of the discovery

  process.

               2.    The Prejudice to PETA and the Court is Significant

        This lawsuit challenges the defendants’ treatment and housing of their tigers.

  (See Doc. 38). A site inspection is specifically authorized by Rule 34 of the Federal

  Rules of Civil Procedure.    The tigers are central evidence to PETA’s case, and
                                           30
Case 8:16-cv-02899-CEH-AAS Document 282 Filed 07/30/19 Page 31 of 43 PageID 6439




  observing the tigers as they existed at Dade City’s Wild Things is crucial. For that

  reason, a July 12th order compelled the inspection of the tigers at Dade City’s Wild

  Things no later than July 20th. The Stearns knew of the importance of PETA

  observing the tigers and went to great lengths to deprive PETA of that right.

  Because, as Kenneth Stearns stated, “With no tigers, how they gonna prove tiger

  abuse?” (Pl. Exh. 38). The prejudice to PETA is significant because the Stearns

  succeeded with their plans to deprive PETA of the ability to obtain the information

  and evidence essential to prove its claims. The Stearns’ relentless bad acts in flouting

  the July12th order compelling the inspection deprived PETA, the court, and the

  public of evidence needed for this case to be resolved on the merits.

        Besides thwarting PETA’s ability to discover facts necessary to prove its case,

  the Stearns’ conduct caused PETA to incur extensive and unnecessary attorney’s fees

  and expenses. PETA incurred fees and expenses for the motion and hearings related

  to the rescheduling of the site inspection, the fees and expenses associated with all

  filings related to the defendants’ relocation of the tigers, the fees and expenses

  associated with the failed July 2017 site inspection, and the fees and expenses related

  to the instant motions, the evidentiary hearing, and hours of related discovery,

  including many out-of-town depositions.

        In addition to being deprived of necessary evidence in this case, the defendants’

  actions greatly affected the court’s docket. In the approximate eight months between

  the sanctionable conduct and the March 2018 R&R (Doc. 230), the parties filed over
                                            31
Case 8:16-cv-02899-CEH-AAS Document 282 Filed 07/30/19 Page 32 of 43 PageID 6440




  170 filings relating to this discovery dispute and not to the merits of the case. The

  time spent on those matters was time diverted from other litigants and cases.

               3.     Imposing Lesser Sanctions Than Default Judgment Would
                      Be Futile

        PETA requests the court enter a default judgment against the defendants and

  dismiss the counterclaims against PETA with prejudice. Given the egregious nature

  of the defendants’ discovery violations and their flagrant disregard for the court’s

  order and the judicial process, the undersigned agrees that the entry of default

  judgment is appropriate. This harsh sanction is warranted under these facts. Lesser

  sanctions will not suffice.

        Rule 37(b)(2) provides for imposing lesser sanctions ranging from staying the

  proceedings until the disobedient party obeys the court’s orders, taking the matters

  addressed in the order as established, or monetary sanctions designed to make the

  moving party whole. Rule 37(b)(2), however, broadly applies to any failure to comply

  with a court order or failure to provide or permit discovery. An offending party’s non-

  compliance with an order could result from more defensible conduct ranging from an

  inability to comply with a discovery order to a misunderstanding to simple negligence.

  It is incumbent on courts to calibrate carefully the appropriate sanctions with a

  disobedient party’s conduct.

        Here, the defendants and Kenneth Stearns’ continuous, systematic, willful,

  flagrant, and bad faith disobedience of the July 2017 Discovery Orders instructs that

                                            32
Case 8:16-cv-02899-CEH-AAS Document 282 Filed 07/30/19 Page 33 of 43 PageID 6441




  they will not comply with any lesser sanctions that the court can impose. The ongoing

  and pervasive nature of their unwillingness to follow court orders—especially after

  being put on notice several times by the court and the Stearns’ then counsel William

  Cook that interfering with the site inspection was sanctionable conduct—leads the

  undersigned to conclude that any further attempts at ordering compliance with

  discovery-related directives, much less a sanctions order, would be futile.

        It is also impractical, if not impossible, for lesser sanctions to cure the prejudice

  the defendants’ actions have caused. The tigers have been moved at least once to

  three separate locations, and most tigers have been moved twice and now are at a

  sanctuary in Colorado. Even if the tigers could be returned to Dade City’s Wild

  Things, they are unlikely in the condition they were in when the defendants and

  Kenneth Stearns removed them in July 2017.

        “When lesser sanctions would be ineffective, Rule 37 does not require the vain

  gesture of first imposing those lesser sanctions.” Malautea, 987 F.2d at 1544; see also

  Navarro v. Cohan, 856 F.2d 141, 142 (11th Cir. 1988) (holding sanctions of default or

  dismissal are appropriate when less draconian sanctions will not cure the prejudice

  or otherwise ensure future compliance with discovery obligations); Commodity

  Futures Trading Comm. v. Alpha Trade Group, S.A., 2012 WL 3984717, at *3 (M.D.

  Fla. Aug. 24, 2012) (“Faced with the evidence of ‘flagrant disregard’ of this Court’s

  prior Orders, the Court has every reason to expect that an order of lesser sanctions

  would be similarly ignored.”).
                                             33
Case 8:16-cv-02899-CEH-AAS Document 282 Filed 07/30/19 Page 34 of 43 PageID 6442




        Thus, considering the defendants’ willful, flagrant, deceitful, and prejudicial

  conduct, the undersigned recommends that entry of a default judgment is warranted.

  Lesser sanctions will not cure the prejudice, will not ensure compliance with court

  orders, and will not adequately punish the defendants’ willful disobedience of the July

  Discovery Orders. Besides entry of a default judgment against the defendants, the

  undersigned also recommends that the defendants pay PETA’s reasonable expenses,

  including attorneys’ fees, related to the defendants’ failure to comply with the July

  Discovery Orders. See Fed. R. Civ. P. 37(b)(2)(c).

        B.     Alternatively, Sanctions for Spoliation of Evidence

        Alternatively, even if Rule 37 did not authorize these sanctions, the court can

  rely on its inherent authority to sanction litigation misconduct and impose sanctions

  against the defendants for spoliation of evidence central to this case. “Spoliation is

  the intentional destruction, mutilation, alteration, or concealment of evidence.”

  Optowave Co. v. Nikitin, No. 6:05-cv-1083-Orl-22DAB, 2006 WL 3231422, at *7 (M.D.

  Fla. Nov. 7, 2006) (quoting Blacks Law Dictionary 1437 (8th Ed. 2004)). Generally,

  spoliation is established when the party seeking sanctions proves that (1) the missing

  evidence existed at one time; (2) the alleged spoliator had a duty to preserve the

  evidence; and (3) the evidence was crucial to the movant being able to prove its prima

  facie case or defense. Id.

        The court has broad discretion to impose sanctions derived from its inherent

  power to manage its own affairs and to achieve the orderly and expeditious
                                            34
Case 8:16-cv-02899-CEH-AAS Document 282 Filed 07/30/19 Page 35 of 43 PageID 6443




  disposition of cases. Flury v. Daimler Chrysler Corp., 427 F.3d 939, 944 (11th Cir.

  2005) (citing Chambers v. NASCO, Inc., 501 U.S. 32, 43 (1991)). “Factors to be

  considered when determining the seriousness of the sanctions to impose against a

  party for failure to preserve critical evidence in its custody vary according to (1) the

  willfulness or bad faith of the party responsible for the loss or destruction of the

  evidence; (2) the degree of prejudice sustained by the opposing party; and (3) what is

  required to cure the prejudice.” St. Cyr v. Flying J. Inc., 3:06-cv-13-33TEM, 2007 WL

  1716365, at *4 (M.D. Fla. June 12, 2007). In the Eleventh Circuit, the most severe

  sanctions (such as dismissal or default) should be exercised only when there is a

  showing of bad faith destruction and lesser sanctions will not suffice. See Flury, 427

  F.3d at 944–45.

               1.     The Removal of the Tigers Constituted Spoliation

        Here, the unlawful spoliation of evidence occurred. The tigers were present at

  Dade City’s Wild Things when PETA filed this action. From the face of the original

  complaint, the defendants’ treatment of the tigers is central to this action. The

  defendants not only knew of the pending litigation and their obligation to preserve

  the tigers, but also knew that the inspection of the tigers was imminent and yet

  intentionally spoliated that evidence by hurriedly removing the tigers in the days

  leading to the court-ordered inspection. “[A] litigant . . . is under a duty to preserve

  what it knows, or reasonably should know, is relevant in the action, is reasonably

  calculated to lead to the discovery of admissible evidence, is reasonably likely to be
                                            35
Case 8:16-cv-02899-CEH-AAS Document 282 Filed 07/30/19 Page 36 of 43 PageID 6444




  requested during discovery, and/or is the subject of a pending discovery request.”

  Optowave, 2006 WL 3231422, at *7–8 (citation omitted).          Not only should the

  defendants have reasonably known that the presence of the tigers was important for

  the scheduled inspection, Mr. Cook repeatedly advised the defendants of their

  obligation to preserve this specific evidence. (Pl. Exh. 49, Cook Depo. at p. 56, Exhs.

  12, 15, 18).

                 2.   The Spoliation Was Willful and in Bad Faith

         Bad faith is found “where a party tampers with, purposefully loses, or

  intentionally destroys relevant evidence.” E.E.O.C. v. Suntrust Bank, No. 8:12-cv-

  1325-T-33, 2014 WL 1364982, at *5 (M.D. Fla. Apr. 7, 2014). When a party destroys

  evidence despite a clear obligation to preserve, bad faith must be found.         E.g.,

  Swofford v. Eslinger, 671 F. Supp. 2d 1274, 1280–81 (M.D. Fla. 2009).

         As already addressed above, the evidence shows the defendants’ intentional

  removal of all of Dade City’s Wild Things’ tigers was willful and done in bad faith in

  flagrant disregard of its obligation to preserve the evidence to comply with the July

  Discovery Orders. The prejudice to PETA is serious. See Britton v. Wal–Mart Stores

  East, L.P., No. 4:11-cv-32-RH/WCS, 2011 WL 3236189, at *13 (N.D. Fla. June 8, 2011)

  (finding bad faith when spoliator consciously permitted video evidence of alleged

  shoplifting to be destroyed over time by failing to download it, knowing that legal

  claims relevant to video were forthcoming); Swofford v. Eslinger, 671 F. Supp. 2d

  1274, 1281 (M.D. Fla. 2009) (finding bad faith when spoliators failed to direct
                                            36
Case 8:16-cv-02899-CEH-AAS Document 282 Filed 07/30/19 Page 37 of 43 PageID 6445




  employees to preserve evidence and, in at least one case, were directly responsible for

  spoliation by failing to sequester weapons used in incident and instead sending them

  back to manufacturer for disassembly). There is no way to cure the prejudice. The

  subject tigers were moved from Dade City’s Wild Things at a significant moment in

  this litigation. It is now impossible for PETA to observe the tigers as they existed.

               3.     Entry of Default Judgment is the Appropriate Spoliation
                      Sanction

        The inherent authority to sanction a party’s spoliation of evidence by granting

  default judgment is a sanction of “last resort” and is appropriate only where lesser

  sanctions are not adequate. Malautea, 987 F.2d 1536, 1542. Here, the defendants’

  repeated impermissible actions, chronicled in the above sections, warrants the

  ultimate sanction of entry of default judgment.

        As already addressed in the Rule 37 sanctions section above, the undersigned

  recommends entry of a default judgment because no lesser sanction will suffice.

  Although a lesser sanction for spoliation can instead be an adverse inference

  instruction to the jury, such an instruction is not a viable option in this non-jury case.

  Even if it was an option, an adverse inference instruction is an ineffective counter to

  the defendants’ egregious conduct unless it is crafted so broadly to have the effect of

  a judgment in favor of PETA—and after further delay and greater prejudice to PETA

  than the recommended award of a default judgment.




                                             37
Case 8:16-cv-02899-CEH-AAS Document 282 Filed 07/30/19 Page 38 of 43 PageID 6446




         Indeed, the defendants’ actions are at least as flagrant as those in Flury v.

  Daimler Chrysler, in which the Eleventh Circuit directed that the district court

  dismiss the plaintiff’s action and enter a judgment for the defendant, as a sanction

  for spoliation. Flury, 427 F.3d at 947. There, the plaintiff knew the defendant sought

  to examine the vehicle that became the subject of a products liability action. Id. at

  945. Despite this, the plaintiff sold the vehicle for salvage without notifying to the

  defendant. Id. Here, the defendants knew PETA wanted to examine the tigers as

  they existed at Dade City’s Wild Things. The defendants knew litigation was ongoing

  and the condition of the tigers was central to the dispute. Knowing these things, the

  defendants deliberately removed the evidence necessary for PETA to prove its prima

  facie case.

         Following the rationale of Flury, the undersigned recommends the entry of a

  default judgment against the defendants is an appropriate sanction.

         C.     Dismissal of Amended Counterclaims

         The broad discretion of the district court to manage its affairs is governed by

  the most fundamental safeguard of fairness: the Due Process Clause of the Fifth

  Amendment. Serra Chevrolet, Inc. v. General Motors Corp., 446 F.3d 1137, 1151 (11th

  Cir. 2006) (citation omitted). “To comply with the Due Process Clause, a court must

  impose sanctions that are both ‘just’ and ‘specifically related to the particular ‘claim’

  which was at issue in the order to provide discovery.” Id. (citation and internal

  quotation omitted). In Serra¸ the Eleventh Circuit remanded an order striking a
                                             38
Case 8:16-cv-02899-CEH-AAS Document 282 Filed 07/30/19 Page 39 of 43 PageID 6447




  defendant’s affirmative defenses because “those defenses had no apparent

  relationship with the discovery abuse.” 446 F.3d at 1152. As addressed above, the

  discovery at issue was of central importance to PETA’s claims and so Dade City’s Wild

  Things flagrant, willful, and bad faith abuse of the discovery process warrants the

  most severe sanctions. Thus, the relationship between Dade City’s Wild Things’

  counterclaims and PETA’s claims is of paramount importance in determining

  whether sanctions should also include dismissal of the defendants’ amended

  counterclaims.

        In their amended counterclaims, the defendants state the only basis for the

  court’s jurisdiction is supplemental jurisdiction pursuant to 28 U.S.C. § 1367 because

  “the claims are so related to the claims in the action within the Court’s jurisdiction

  that they form part of the same case or controversy.” (Doc. 273, p. 11, ¶ 5). The

  defendants take the position that the heart of their amended counterclaims is

  “identical” to the original counterclaims because “both are entirely about PETA,

  through its agent Jenna Jordan, using fraudulent and illegal tactics to use illicit

  information in bringing this action.” (Doc. 275, p. 2). Yet, the defendants previously

  distanced their original counterclaims from PETA’s original claims and even stated

  their “counterclaim bears no relation to the claims brought in PETA’s complaint.”

  (Doc. 236, p. 10) (emphasis in original). The defendants cannot have it both ways:

  either their counterclaims form part of the same case or controversy of PETA’s claims

  or they bear no relation to PETA’s claims.
                                           39
Case 8:16-cv-02899-CEH-AAS Document 282 Filed 07/30/19 Page 40 of 43 PageID 6448




           If the defendants’ amended counterclaims form part of the same case or

  controversy of PETA’s claims, the sanctions analysis above should apply with equal

  force to the defendants’ amended counterclaims. And any due process concerns are

  alleviated because “sanctions for discovery abuses are intended to prevent unfair

  prejudice to litigants and to [ensure] the integrity of the discovery process.” Flury¸427

  F.3d at 944 (citation omitted). Importantly, dismissal of related counterclaims are

  appropriate “when a defendant demonstrates flagrant bad faith and callous disregard

  of its responsibilities.” Emerick v. Fenick Industries, Inc., 539 F.2d 1379 (5th Cir.

  1976).

           Otherwise, if, as the defendants previously maintained, the counterclaims bear

  no relation to the claims brought in PETA’s complaint, then they are not part of the

  same “case or controversy” so supplemental jurisdiction under 28 U.S.C. § 1367 is

  lacking. If the court lacks supplemental jurisdiction over the counterclaims, then the

  court must have an independent basis to maintain federal jurisdiction.              The

  defendants claim the court has original jurisdiction under 28 U.S.C. § 1332 over the

  six state law claims because the parties are diverse and the amount in controversy

  exceeds $75,000. (Doc. 273, p. 11, ¶¶ 1–4).

           However, the damages the defendants seek are vague and do not appear to add

  up to the jurisdictional threshold. Therefore, if the court enters default judgment

  against the defendants but does not dismiss the defendants’ amended counterclaims

  as part of the sanctions, the defendants should be directed to provide documentation
                                             40
Case 8:16-cv-02899-CEH-AAS Document 282 Filed 07/30/19 Page 41 of 43 PageID 6449




  to support the amount in controversy requirements for subject matter jurisdiction

  under 28 U.S.C. § 1332. See Underwriters at Lloyd’s, London v. Osting-Schwinn, 613

  F.3d 1079, 1085 (11th Cir. 2010) (“For federal diversity jurisdiction to attach, all

  parties must be completely diverse ... and the amount in controversy must exceed $

  75,000.”).

        D.     Contempt

        Because the undersigned recommends the ultimate sanction of a default

  judgment, dismissal of the counterclaims, and an award of associated reasonable

  attorneys’ fees and expenses incurred by PETA, the undersigned recommends there

  is no need to pile on contempt proceedings against Mrs. Stearns, Randall Stearns,

  and Kenneth Stearns. As a separate matter, although Kenneth Stearns acted with

  the defendants in violating the July Discovery Orders, and the spoliation of evidence,

  the exercise of imposing sanctions on Kenneth Stearns would serve no additional

  purpose. Kenneth Stearns will be affected by the imposition of the recommended

  sanctions because Dade City’s Wild Things is a family business.

  IV.   CONCLUSION

        “What above all else is eroding public confidence in the Nation’s judicial system

  is the perception that litigation is just a game . . ..” Caperton v. A.T. Massey Coal Co.,

  Inc.¸556 U.S. 868, 903 (2009) (Scalia, J., dissenting). The defendants and Kenneth

  Stearns’ shameless removal of the tigers in the days right before a court-ordered



                                             41
Case 8:16-cv-02899-CEH-AAS Document 282 Filed 07/30/19 Page 42 of 43 PageID 6450




  inspection deprived PETA of crucial evidence and demonstrated a complete disregard

  for the rule of law. Such outrageous conduct warrants severe sanctions.

          For these reasons, it is RECOMMENDED that:

          (1)   PETA’s Motion for Sanctions and Order to Show Cause Why Defendants

  Should Not Be Held in Contempt (Doc. 76) be GRANTED in part and DENIED in

  part:

                (a)   Enter a default judgment against the defendants;

                (b)   Dismiss the defendants’ amended counterclaims;

                (c)   Award PETA its reasonable attorney’s fees and expenses incurred

  as a result of the defendants’ failure to comply with the July Discovery Orders, from

  the time of the initial discovery violation through the filing of the March 2018 R&R

  (Doc. 230); and

                (d)   Deny PETA’s request for an order to show cause why Mrs. Stearns

  and Randall Stearns should not be held in contempt.

          (2)   PETA’s Motion for an Order to Show Cause Why Non-Party Kenneth

  Stearns Should Not Be Held in Contempt (Doc. 97) be DENIED.

          ENTERED in Tampa, Florida on July 30, 2019.




                                           42
Case 8:16-cv-02899-CEH-AAS Document 282 Filed 07/30/19 Page 43 of 43 PageID 6451




                                 NOTICE TO PARTIES

           The parties have fourteen days from the date they are served a copy of this

  report    to   file written objections to this report’s     proposed findings and

  recommendations. 28 U.S.C. § 636(b)(1)(C). Under 28 U.S.C. Section 636(b)(1), a

  party’s failure to object to this report’s proposed findings and recommendations

  waives that party’s right to challenge on appeal the district court’s order adopting

  this report’s unopposed factual findings and legal conclusions.


  Copies to: Counsel of Record, District Judge




                                            43
